983 F.2d 1085
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.In re ESSEX ELECTRO ENGINEERS, INC., Petitioner.
Misc. No. 359.
United States Court of Appeals, Federal Circuit.
Oct. 21, 1992.

Before ARCHER, Circuit Judge, BENNETT, Senior Circuit Judge, and SCHALL, Circuit Judge.
ARCHER, Circuit Judge.

ORDER

1
Essex Electro Engineers, Inc. has submitted a document entitled "Petition for Permission to Appeal from an Interlocutory Order of the United States Claims Court."


2
A petition for permission to appeal is a request to an appellate court to review an order certified for immediate appeal by a trial court.   Any order so certified must include a statement that the order involves a controlling question of law for which there is a substantial ground for difference of opinion and that an immediate appeal may advance the ultimate termination of the litigation.  28 U.S.C. § 1292(d)(2).   Here, the Claims Court entered an injunction, see 28 U.S.C. § 1292(c)(1);  it did not certify an order for immediate appeal pursuant to § 1292(d)(2).


3
Accordingly,

IT IS ORDERED THAT:

4
Essex Electro's "petition for permission to appeal" is dismissed.*



*
 Essex Electric's remaining motion is moot